                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION
 MARISA STREIT,                                   )
                                                  )
                             Plaintiff,           )
                                                  )
                      v.                          )            Case No.: 2:17-cv-4225-WJE
                                                  )
 STEVEN HALVERSON,                                )
                                                  )
                             Defendant.           )
                                             ORDER
       Pending before the Court are Plaintiff Marisa Streit’s Omnibus Motions in Limine. (Doc.
60). Defendant Steven Halverson has responded. (Doc. 69). For the reasons that follow, Plaintiff’s
omnibus motions in limine will be granted as follows:
   1. Comments Implying This Lawsuit is Frivolous
       Plaintiff’s motion is unopposed and shall be granted.
   2. Comments Relating to Fee Agreements, Expenses and Employment of Plaintiff’s
       Attorneys
       Plaintiff’s motion is unopposed and shall be granted.
   3. Comments that Defendant is “Innocent Until Proven Guilty”
       Plaintiff’s motion is unopposed and shall be granted.
   4. Comments that Plaintiff Alone Bears the Burden of Proof
       Plaintiff’s motion is granted. The Court will preclude Defendant from commenting that
       Plaintiff has the sole burden of proof for the entire case. Defendant has certain burdens in
       this case such as the burden to prove his affirmative defenses. The Court will allow
       Defendant to state that Plaintiff bears the burden of proving the claim alleged in her petition
       which is consistent with Missouri Approved Instruction (“MAI”) 3.01.
   5. Comments as to the Tax Consequences of Plaintiff’s Recovery
       Plaintiff’s motion is unopposed and shall be granted.
   6. Comments as to the Consequences to Defendant of an Award to Plaintiff
       Plaintiff’s motion is unopposed and shall be granted.
   7. Comments as to Collateral Source Payments
       Plaintiff’s motion is granted. Pursuant to an agreement between the parties, Plaintiff will
       not seek recovery of past medical expenses as damages. Therefore, the mention of
       collateral sources of payment for Plaintiff’s past medical expenses is irrelevant and will be
       barred. To the extent that Plaintiff claims lost benefits as damages, the Court will permit
       testimony and other evidence regarding the value of Plaintiff’s fringe benefits she allegedly
       lost as a result of the accident.
   8. Comments Regarding Settlement Offers or Demands
       Plaintiff’s motion is unopposed and shall be granted.
   9. Comments Referencing Motions in Limine in the Jury’s Presence
       Plaintiff’s motion is unopposed and shall be granted.
                                           Conclusion
       IT IS THEREFORE ORDERED that Plaintiff Marisa Streit’s Omnibus Motions in Limine
(Doc. 60) are GRANTED as set forth herein.
       Dated this 7th day of January, 2019, at Jefferson City, Missouri.



                                             Willie J. Epps, Jr.
                                             Willie J. Epps, Jr.
                                             United States Magistrate Judge
